Name: Decision of the EEA Joint Committee No 73/97 of 4 October 1997 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: social affairs;  European construction;  management;  health;  cooperation policy
 Date Published: 1998-07-09

 9.7.1998 EN Official Journal of the European Communities L 193/39 DECISION OF THE EEA JOINT COMMITTEE No 73/97 of 4 October 1997 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Articles 86 and 98 thereof, Whereas Protocol 31 to the Agreement was, inter alia, amended by Decision of the EEA Joint Committee No 54/96 (1); Whereas it is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include a programme of Community action on the prevention of drug dependence within the framework for action in the field of public health (1996 to 2000) as set out in European Parliament and Council Decision No 102/97/EC (2); Whereas Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 1997, HAS DECIDED AS FOLLOWS: Article 1 1. In Protocol 31 to the Agreement the following indent shall be added to Article 16(1):  397 D 0102: European Parliament and Council Decision No 102/97/EC of 16 December 1996 adopting a programme of Community action on the prevention of drug dependence within the framework for action in the field of public health (1996 to 2000) (OJ L 19, 22.1.1997, p. 25). 2. Article 16(2) shall be replaced by the following: 2. The EFTA States shall participate in the Community programmes and actions referred to in the first three indents of paragraph 1 as from 1 January 1996 and to the programme referred to in the fourth indent as from 1 January 1997. Article 2 This Decision shall enter into force on 5 October 1997, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. It shall apply from 1 January 1997. Article 3 This Decision shall be published in the EEA Section of and in the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 4 October 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 21, 23. 1. 1997, p. 9. (2) OJ L 19, 22. 1. 1997, p. 25.